 In the Matter ofCHICPOTTERYCo.andNATIONAL BROTHERHOOD OFOPERATIVE POTTERS(AFL)Case No. R-3611.-Decided April 2, 1942Jurisdiction:pottery manufacturing industry.Investigation and Certification of Representatives:existence of question : refusalto accord recognition to petitioner until certified by Board; election necessary.Unit Appropriatefor CollectiveBargaining:all company"employees, includingregularpart-time employees, but excluding supervisors,watchmen; andclerical employeesDefinitions:individual who devotes 60 per cent of his working time at home pre-paring articles which Company buys at price initially set by him and whospends remainder of his working time in Company's plant as an hourly paidemployee,heldto be a part-time employee despite Company's contention thathe is an independent contractor.Mr. Richard C. Swander,for the Board.Mr. Dana K. Harvey,of -Wellsville, Ohio, for the Company.Mr. Joshua Chadwick,of East Liverpool, Ohio, for the Union.Mi. Gerard J. Manack,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIE CASEOn February 5, 1942, National Brotherhood of Operative Potters(AFL), herein called the Union, filed with the Regional Directorfor the Eighth Region (Cleveland, Ohio) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Chic Pottery Co., Wellsville, Ohio, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On February 25, 1942, theNational Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act, and Article III, Section '3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On February 27, 1942, the Regional Director issued a notice, ofhearing, copies of which were duly served upon the Company and40 N. L. R. B., No. 13.83 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheUnion.Pursuant to notice,a hearing was held on March' 10,1942, atWellsville,Ohio, before Earl S.Bellman, the Trial Examinerduly designated by the Chief Trial Examiner.The Company wasrepresented by its representative,theUnion by counsel,and bothparticipated'in the hearing.Full opportunity to be heard, to ex-amine and cross-,and to introduce evidence bearingupon the issues was afforded all, parties.During the course of thehearing theTrial Examiner made several rulings on motions andobjections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makesthe following :FINDINGS OF FACTI.THE BUSINESS OF THE C031PANYChic Pottery Co., an unincorporated business owned by Dana K.Harvey, has its office and place of business in Wellsville, Ohio, whereit is engaged in the manufacture and distribution of novelty pottery.It annually purchases approximately $10,000 worth of raw materials,substantially all of which are purchased outside the State of Ohio.More than 90 per cent of its finished products, annually amountingto approximately $50,000, are sold 'and shipped to points outside theState of Ohio.The Company admits that it is engaged in commerce within themeaning of the Act.11.TIIE ORGANIZATION INVOLVEDNational Brotherhood of Operative Potters is a labor organizationaffiliatedwith the American Federation of Labor. It admits tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to bargain with the Union as the representa-tive of the Company's employees until the Union is certified by the,Board as such representative. /-A statement prepared by an attorney for the Board and introducedinto evidence at the hearing discloses that the Union represents a sub-stantial number of employees in the appropriate unit.'IThe Board attorney's statement showsinter ahathat : the Union submitted 19 appli-cation-for-membership cards, bearing dates between November 14 and November 19, 1941,inclusive.The cards appear to bear genuine, original signatures,all ofwhich are thenames of persons on the Company's December 18, 1941, pay roll.The Companyemploysapproximately 40 persons. iCHIC POTTERY CO.85We find that a question has arisen concerning the representation ofemployees of the Company.C1V.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends,to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company and the Union agree that all employees of the Com-pany, excluding supervisors,watchmen,and clerical employees, con-stitute an appropriate unit.The Company would excludeWilliam Wilson, Inez Bennett,andSam Corselloas supervisors.The Union claims that they are notsupervisory employees and that they are within the scope of the stipu-lated unit.Wilson and Bennett are casters,2 but each also supervisesthe work of a department in the plant.In their respective supervisorydepartments,they assign work to employees,and have authority toselect employees to be,laid off from,or recalled to work.Corselloperforms miscellaneous duties.He may call upon other employeesto assist him in whatever he is doing.He inspects ware, and mayreject ware not properly prepared,or may specify any modificationsthat should be made in the ware.Wheneverhe deems it necessary,he may order"clay made up," and may issue orders regarding theoperations of the kilns.During the absence of Harvey, owner of theCompany, Corsello and another supervisor 3 appear to be equallycharged with the management of the plant.We find that Wilson,Bennett, and Corsello should be excluded from the appropriate unitas supervisors.The Company would excludeEsther Clemensas a clerical em-ployee; the Union would include her as a production employee. Inaddition to performing all the clerical work of the Company; shespends part of her working time wrapping pottery ware for ship-.ment.The record does not reveal how her time is divided betweenthe two jobs, but indicates that the clerical work has a prior claimCasters. form the pottery in moldss The supervisor in question is one Van Dyne, who, the Company and the Union agree,and we find, should be excluded from the appropriate unit as a supervisor. Corselloand Van Dyne receive substantially the same salaries 86DECISIONS OF NATIONALLABOR RELATIONS BOARDon her time, and that if the clerical work shouldincreasesufficiently,she would be required to devote all her time to it.We find that sheshould be excluded from theunit as a clerical employee.CThe Company would excludeMax - Gareeas anindependent con-tractor; the Union would include him as a production employee.Garee devotes approximately 60 percent of his working time, with-out company supervision, to creating and making potterymodels.Some of this work is done in the Company's plant, but substantiallyall of it is done at Garee's home. The Company buys some, butnot all, of these models, at a price initially set by Garee.The Com-pany employs him the remainder of his workingtime,however, inmaking molds, blocking, and casing, for which the Company payshim by the hour.Upon the basis of his hourly paid employment,we find that he is a regular part-time employee of the Company,and, as such, should be included in the appropriate unit.We find that all employees of the Company, includingregularpart-time employees, but excluding supervisors, watchmen, and cleri-cal employees, constitute a unit appropriate for the purposes of col-lective bargaining, and that said unit will insure to employees of theCompany the full benefit of their rightto self-organization and tocollective bargaining and will otherwise effectuatethe policies ofthe Act.VI.THE DETERMINATIONOF REI'RESEN'TATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.We shalldirect that the employees of the Company eligible to vote inthe elec-tion shall be those in the appropriate unit who were employed bythe Company during the pay-roll period immediately preceding thedate of the Direction of Election herein, subject to thelimitationsand additions set forth in the Direction.Upon the basis of the above findings of fact and uponthe entirerecord in the case, the Board makes the following:CONCLUSION OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Chic Pottery-Co., Wellsville, Ohio, withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the Na-tional Labor Relations Act.2.All employees of the Company, including regular part-time em-ployees, but excluding supervisors, watchmen, and clerical employees;constitute a, unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act. CHIC POTTERY CO.DIRECTION OF ELECTION87By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and, Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith'Chic Pottery Co., Wellsville, Ohio, an election by secret ballotshall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction of Election, under thedirection and supervision of the Regional Director for the EighthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all employees of Chic Pottery Co., who were em-ployed'by the Company during the pay-roll period immediately pre-ceding the date of this Direction of Election, including regular,part-time employees and employees who did not work during such pay-roll period because they were ill or on vacation or in the active mili-tary service or training of the United States, or temporarily laid off,but excluding supervisors, watchmen, clerical employees, and em-ployees who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by National BrotherhoodofOperative 'Potters'(AFL), for the purposes of collectivebargaining.. In the Matter ofCHicPOTTERYCo.andNATIONALBROTHERHOOD OFOPERATIVE POTTERS, (A. F. L)Case No. R-3611CERTIFICATION OF REPRESENTATIVESMay 4, 194.On, April 2, 1942, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceedings.,Pursuant to the Direction of Election, an election by secret ballot wasconducted on April 16, 1942, under the direction and supervision ofthe Regional Director for the Eighth Region (Cleveland, Ohio).,On April 17, 1942, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, duly issued and served upon the partiesan Election Report.No objections to the conduct of the ballot orto the Election Report have been filed by any of the parties.As to the balloting and the results thereof, the Regional Directorreported as follows :Total on eligibility list-----------------------------------28Totalballots cast----------------------------------------26Totalballots challenged----------------------------------NoneTotalblank ballots---------------------------------------NoneTotalvoid ballots----------------------------------------NoneTotal valid votes counted---------------------------------26Votes cast for National Brotherhood of Operative Potters(A. F. L )---------------------------------------------19Votes cast against National Brotherhood of Operative Potters(A. F. L.) ---------------------------------------------7By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, as amended,IT IS HEREBY CERTIFIED that National Brotherhood of OperativePotters (AFL) has been designated and selected by a majority of allemployees of the Chic Pottery Co., Wellsville, Ohio, including regular140 N L. R. B. 83.40 N. L. R. B, No. 13a.88 CHIC POTTERY CO.89part-time employees, but excluding supervisors, watchmen, and cleri-cal employees, as their representative for the purposes of collectivebargaining, and that, pursuant to the provisions of Section 9 (a) ofthe National Labor Relations Act, National Brotherhood of Opera-tivePotters (A. F. L.) is the exclusive representative of all suchemployees for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions ofemployment.